—Judgment, Supreme Court, New York County (William Leibovitz, J.), rendered May 11, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the first degree *379and criminal sale of a controlled substance in the second degree (two counts), and sentencing him to concurrent terms of 15 years to life, 6 years to life and 6 years to life, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s request for an adjournment of his trial for the purpose of retaining a new attorney. The application was unsupported by a showing of good cause and the substitution of newly retained counsel would have resulted in an unwarranted and prolonged delay of the trial (see People v Arroyave, 49 NY2d 264 [1980]). Furthermore, defendant’s retained counsel provided effective assistance throughout the proceedings (see People v Benevento, 91 NY2d 708, 713-714 [1998]), and there was no conflict of interest affecting his representation of defendant. We have considered and rejected defendant’s remaining contentions. Concur — Andidas, J.P., Saxe, Sullivan, Rosenberger and Marlow, JJ.